Citation Nr: 1818521	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for fixed flexion defect of the right hand middle finger distal interphalangeal joint with degenerative joint disease (right middle finger disability).

2. Entitlement to an initial compensable rating for traumatic angulation of the right hand ring finger proximal phalanx with degenerative joint disease (right ring finger disability).

3. Entitlement to service connection for arthritis of the first, second, and fifth digits, claimed as arthritis of the right hand as secondary to service-connected right ring finger disability.

4. Entitlement to an extraschedular rating for right middle finger disability.

5. Entitlement to an extraschedular rating for right ring finger disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference technology in August 2017.  The transcript is of record. 

The record indicates that in October 2017, the Veteran made a request in connection with the Privacy Act.  There is no open request of record.  VBMS forensics shows that on December 2017, the Privacy Act Request status changed to cancel.  Board administration action confirmed that there is no outstanding request that is unfulfilled.

The issues of service connection for arthritis in the various digits and entitlement to extraschedular evaluations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right middle finger disability is manifested by no worse than limitation of motion with a gap of an inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

2. The Veteran's right ring finger disability is manifested by noncompensable limitation of motion or ankylosis; there is no potentially applicable diagnostic code with a compensable rating.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for the right middle finger disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 5226, 5229 (2017).

2. The criteria for an initial compensable rating for the right ring finger disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DC 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

I. General Rating Principles

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any DC (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In this case, the Veteran is receiving the maximum schedular rating for his disabilities.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

II. Discussion

A. Right Middle (or Long) Finger

The Veteran avers that his right middle finger disability should be rated higher than 10 percent disabling.  He testified that being right-handed, he is limited in performing work tasks, daily tasks, and sports because of the arthritis in his fingers.  See Bd. Hr'g. Tr at 6-9.  His middle finger will not bend anymore.  See Bd. Hr'g. Tr. at 7.  By way of history, the Veteran had a tendon transfer from his middle finger to the ring finger in service.  He had full extension of the middle finger at that time.  

He experiences pain, limited motion, weakness, and stiffness and an overall decrease in hand strength.  See May 2010 VA Examination Report.  Range of motion testing for his right middle finger showed abnormal extension of the right distal interphalangeal (DIP) joint; he could not extend (bent at 90 degrees).  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no evidence of pain or additional limited motion post repetitive testing.  No amputation, ankylosis, or deformity was noted in the digits.  Chores, exercise, and routine activities of daily living were limited in some capacity.  

The Veteran's private physician completed a Disability Benefits Questionnaire (DBQ) in October 2017 upon examination.  In relevant part, the Board notes that there was no gap between the long fingertip and the proximal transverse crease of the palm both before and after repetitive-use testing.  As far as functional ability during a flare-up, the Veteran's right hand was noted as significantly limited all of the time making estimation during flare-ups impossible.  There was functional loss after repetitive use testing in the middle finger.  There was no ankylosis in the middle finger and there was not functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  The Veteran was unable to perform lifting with the right hand because of weakness, pain, and motion limitations.   

The RO has rated the Veteran's right middle finger disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5229, for the entire appeal period.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  DC 5010 addresses arthritis due to trauma, while DC 5229, in turn, governs limitation of motion of the long finger in the major and minor hand. 

DC 5229 provides for a maximum 10 percent rating for major or minor limitation with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees. 

DC 5010 refers to DC 5003, which assigns a 10 percent rating for noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent evaluation is also assigned where there is no limitation of motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent evaluation is assigned where there is no limitation of motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

The Veteran is receiving the maximum schedular rating permitted under 38 C.F.R. § 4.71a, DC 5229.  Accordingly, no higher rating is warranted under this DC.  Furthermore, a higher rating based on functional loss may not exceed the highest rating available under the applicable DCs pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the DC pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Indeed, he is also in receipt of the maximum schedular rating for ankylosis of the major or minor long finger, even if ankylosis was more nearly approximated here.  See 38 C.F.R. § 4.71a, DC 5226.  In any event, the Board notes that the Veteran's right middle finger is not ankylosed as demonstrated by the examiners.  

As for DC 5010, a higher rating is not warranted as the right middle finger disability does not have X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Additionally, there is limitation of motion of this joint and the current 10 percent evaluation already contemplates painful motion.  

A note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  It is clear from the range of motion testing and the Veterans' testimony that he can move his right middle finger, albeit with pain.  As such, the evidence does not more nearly approximate amputation of the middle finger.  

Accordingly, an increased schedular rating under the currently assigned code is not warranted.

B. Right Ring Finger

The Veteran's right ring finger disability is assigned a noncompensable rating under DCs 5010-5230.  

The May 2010 VA examination report documents that there was limitation of motion in the right ring finger without pain and without further limitation of motion after repetitive-use testing.  Upon examination in October 2017, the Veteran's right ring finger, DIP, was noted as ankylosed in extension.  No other digits in the right hand were ankylosed.  The functional impact is the same as what has been reported above.  Again, there was not functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.

The Board has also considered whether a higher rating may be available under alternative DCs.  Given that there is ankylosis in the ring finger (and no other fingers), the Board considered DC 5227.  However, the rating for unfavorable or favorable ankylosis of the ring finger is still noncompensable under that code.  Also, given the fact that the Veteran only has one digit (ring finger) that is ankylosed, the DCs pertaining to ankylosis of multiple digits is not applicable at this time.

Thus, the Board finds that the preponderance of the evidence shows that a compensable rating under another DC is not warranted.  Although 38 C.F.R. § 4.59 provides that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion under DC 5230 or any other potentially applicable DC.  Therefore, a compensable rating for the Veteran's ring finger disability is not warranted.  See Sowers v. McDonald, 27 Vet. App. 472, 480 2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under DCs containing a compensable rating).

Finally, the Veteran has a scar on the palmar surface that is 3 centimeters in length total, which is attributable to the surgery on his fingers in service.  Throughout the appeal period, as most recently demonstrated upon VA examination in October 2017, this scar has been asymptomatic.  A compensable disability level has not been established under 38 C.F.R. § 4.118, DCs 7801-7805.

All applicable DCs have been considered; however, the Veteran's right middle and ring finger disabilities could not receive a higher rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  There is no other schedular provision under which a higher or separate rating could be assigned.  Also, the available evidence shows that the Veteran had generally the same level of symptoms throughout the period on appeal, and staged ratings are not appropriate.  Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), as extraschedular consideration has been raised by the record.  It is addressed in the remand portion below.  

ORDER

An initial rating in excess of 10 percent for fixed flexion defect of the right hand middle finger distal interphalangeal joint with degenerative joint disease (right middle finger disability) is denied.

An initial compensable rating for traumatic angulation of the right hand ring finger proximal phalanx with degenerative joint disease (right ring finger disability) is denied.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran testified that he has arthritis in the remaining fingers of his right hand - the first, second, and fifth digits - as secondary to his ring finger and middle finger disabilities.  The Board finds that an opinion addressing causation and aggravation is necessary prior to deciding the claim on the merits.  As such, this issue is remanded to obtain the appropriate medical opinion.  The Board notes that the Veteran underwent a private examination of his hands and a DBQ was submitted into evidence in October 2017.  Range of motion studies are available for all digits.  Should the VA examiner find it necessary to examine the Veteran prior to rendering the opinion, an appropriate examination should be scheduled for the Veteran.  

Next, a remand is necessary to refer the matter to the Director of Compensation Service so that he or she can make a finding in accordance with the law.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Veteran testified that he experiences mental anguish (not associated with a psychiatric disorder) and embarrassment because of the limitations of his right hand as a result of his service-connected finger disabilities.  He also is limited in the amount of work he can do because of the limitations in tasks he can complete.  He is working part-time as a can crusher; he has to use his non-dominant hand to operate a truck, pull a lever, and flip switches.  

The Board believes that these symptoms warrant referral for extraschedular consideration as mental anguish and embarrassment are not contemplated by the schedular rating criteria for which he is rated under for his fingers.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, the Veteran specifically asserted at his hearing that he was not filing a separate claim for a psychiatric disability.  The Board cannot attribute mental anguish and embarrassment to a psychiatric disorder based on the evidence of record.  As such, referral is necessary.

The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion on the issue of secondary service connection for arthritis involving the first, second, and fifth digits.  The Veteran's file must be reviewed in connection with the opinion.  The Board directs the examiner's attention to the recent October 2017 DBQ.  **Should the examiner find that another VA examination of the hands is a necessary precursor to rendering an opinion, such examination should be ordered.

Specifically, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right ring finger disability caused the Veteran's arthritis in the first, second, and fifth digits?

(b) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right ring finger disability AGGRAVATED (i.e., permanently worsened in severity beyond the normal progression) the Veteran's arthritis in the first, second, and fifth digits? 

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

2. Send the Veteran notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for service-connected right middle and ring finger disabilities.  

3. Refer the claims involving the right middle and ring fingers to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b), specifically addressing the Veteran's hearing testimony regarding mental anguish and embarrassment for the visible inability to use his right hand.

4. After completing the above, and any other development as may be indicated, the claims for extraschedular consideration must be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


